IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 97-60061
                           Summary Calendar



DAN MCGREW, Father and Next Friend
of Kosher McGrew, a minor,

                                           Plaintiff-Appellant,

versus

JOHN F. WHITAKER, in his official and individual
capacity; COPIAH COUNTY, MISSISSIPPI, SHERIFF’S
DEPARTMENT; COPIAH COUNTY, MS,

                                           Defendants-Appellees.

                        - - - - - - - - - -
           Appeal from the United States District Court
             for the Southern District of Mississippi
                       USDC No. 3:96-CV-61WS
                        - - - - - - - - - -
                          December 8, 1997
Before JONES, SMITH and STEWART, Circuit Judges.

PER CURIAM:*

     The plaintiff appeals the district court’s grant of summary

judgment in favor of Copiah County, Mississippi, Deputy Sheriff

John Whitaker; the Copiah County Sheriff’s Department; and Copiah

County.   We find no error in the district court’s consideration

of Deputy Whitaker’s affidavit explaining his prior deposition

testimony.     See S.W.S. Erectors, Inc. v. Infax, Inc., 72 F.3d


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 97-60061
                                 -2-

489, 496 (5th Cir. 1996).   Plaintiff’s false-arrest claims fail

because Deputy Whitaker had probable cause to arrest Kosher

McGrew.   See Fields v. City of South Houston, Tex., 922 F.2d
1183, 1189 (5th Cir. 1991).   The district court did not err by

entering summary judgment as to the plaintiff’s claim of

defamation.   See Blake v. Gannett Company, Inc., 529 So. 2d 595,

602 (Miss. 1986).

     AFFIRMED.